Title: To Benjamin Franklin from William Carmichael, 25 March 1781
From: Carmichael, William
To: Franklin, Benjamin


Dear Sir,Madrid 25th. March 1781
At the Embassadors Table I had the Pleasure of meeting Mr. Senrat the Bearer of this Letter. He hath just returned to Europe after a long Absence from his native Country France, which he quitted with a View of travelling at the kings Expence in Africa & the east Indies & returns loaded with the Spoils of these Countries in the Vegetable & animal World, He expressed a strong desire of being known to your Excellency & the Ct. de Montmorin seemed to wish that I should give him an Opportunity. He hath amassed a great Variety of Objects that make no part of the Collection of most of the Adventurers who visit the Regions that he now comes from— I doubt even whether Governor Bumbold would give the Superb Cradle He lately lost for the 6000 Birds of an new kind the many thousands new plants of which he procures the knowledge to the Botanical World, or of the Chinese Encyclopedia in more than forty Volumes, all of which He will be happy to show your Excellency before they are submitted to profane Eyes— He has also written the History of his Voyages illustrated with Maps & Drawings to the number of 600 and has the Modesty not to talk on these Subjects, unless constrained by the Curiosity of others—my short acquaintance with this Gentleman allows me to say no more of him personally but it gave me a desire of knowing more of him— I hope you will think that my motive in introducing him to you, proceeds from a Desire of contributing to your Satisfaction, for I always think myself fortunate in every opportunity that I can seize of evincing to you How much I am, Your Excellency’s &c.
(signed) Wm. Carmichael
His Excelly. Dr. Franklin.
